Hill, C. J.,
dissenting. While I concur in the general rule as to former jeopardy, as announced in the first headnote, yet the trial judge in his order protected the accused from being again placed in jeopardy for the same offense, by restricting the State to proof that the offense charged in the special presentment took place after his trial and acquittal on the accusation. In other words, the trial judge, in the order sustaining the demurrer to the plea of former jeopardy, restricted the range of the proof by the State to a date intervening between the acquittal of the accused on September 13, 1911, and the finding of the indictment or special presentment on which the accused was then being tried. While, on the trial of the special presentment, the prosecution could prove any day within the statute of limitations, and thus potentially might have embraced the same transaction involved in the first trial under the accusation, yet this right of the State was restricted’by the order of the judge in such way as to protect the 'accused; and the evidence on *737the trial under the special presentment was limited in accordance with this order of the trial judge. Probably the more orderly procedure would have been for the State to have filed a traverse to the plea of autrefois acquit, and this issue could then have been determined by a jury, but the courts of this day are getting away from technical procedure, and are deciding cases according to substantial rights in the light of the facts. The order of the court in the present case, while unusual, protected the accused, and the evidence on the trial was clearly limited to dates subsequent to the first trial. If, under the rules of strict legal pleading, the court erred in not overruling the demurrer to the plea of autrefois acquit and thus compelling the State to' traverse the allegations of the special plea, yet where the same end was fully accomplished by the court’s order and no injury resulted to the accused, it would seem to be an unnecessary procedure to reverse the judgment. While the judgment sustaining the demurrer to the plea of autrefois acquit was technically erroneous, it resulted in no harm to the accused, in view of the order of the court and the evidence on the second trial.